Tom Glaze, Justice, dissenting. This court’s opinion upon rehearing in Shellnut v. Arkansas State Game & Fish Commission, 222 Ark. 25, 258 S.W.2d 570 (1953) would seem to give support to the majority decision. In Shellnut, Justice George Rose Smith noted that Amendment 35 made no attempt to define the word zone, but said: To say the least, a zone must be of sufficient size to bear a reasonable relationship to the purpose for which the zone is declared to exist. If, for example, the zoning regulation is intended to further the propagation of deer, the constitution clearly means that the restricted area must be large enough for the accomplishment of that purpose. 222 Ark. at 34; 258 S.W.2d at 576. The majority court in Shellnut stated that the Commission had failed to adopt a uniform regulation or zoning plan and held an entire 30,000-acre wildlife sanctuary involved there was not shown to constitute a zone. The three dissenting justices, Justice Robinson writing, opined the Commission should have been allowed to zone any area of the state and prohibit hunting in such zone, provided it had not acted in an arbitrary manner. Here, the Commission has offered proof of its attempt to define zone, as that term applies to fisheries management. It did so by a minute order dated December 16,1985, which in relevant part provides: It is ordered that fishery zones for sport and commercial fishing regulations shall be defined as identifiable lakes and impoundments which exhibits (sic) obvious lacustrine habitats; and any stream or river reach which exhibits an identifiable continuum of biological properties, and flow patterns with specific boundaries being determined by readily recognizable physical features as specified by the commission; and fishery zones shall be established for scientific application of regulation and management techniques to suit the particular needs of the fishery and such said zones shall be known by their popular or geographic names. In addition to the foregoing order, the Commission offered certain expert testimony which tended to support the Commission’s action to make each body of water, meeting its definition, a zone for fishery management purposes. Again, the Shellnut court indicated it would no doubt presume the validity of the Commission’s action if the Commission undertook to adopt a uniform regulation applying alike to all lands within the area. The court further stated once the Commission so acted, it would cast upon the aggrieved landowner the burden of showing that no zone is involved. In view of the Shellnut holding and the proof offered by the Commission in this case, one could surmise that the majority decision handed down today is correct. Nevertheless, I remain troubled by it. I remain bothered, no doubt, in part, due to the Commission’s manner and timing in issuing its minute order defining zone and in re-promulgating its regulation pertaining to Lake Maumelle. Of course, both events occurred immediately after the court ruled the Commission’s regulation of Lake Maumelle unconstitutional. My main concern, however, is whether the minute order defining “fishery zones” is of much use to the public’s (or this court’s) understanding of that term, especially when that term is so broadly defined and leaves solely to the Commission an almost unlimited discretion to specify, on a case-by-case basis, what is or is not a zone. To me, the so-called zoning plan adopted here does little to guide anyone, and, at least on its face, appears impossible for anyone to know where or how it will be applied. Finally, I also have problems embracing the idea, as the majority suggests, that the Commission can make every acre in Arkansas a separate zone, so long as it is able to justify such an action. Of course, I have some difficulty in conceiving how such a situation might occur but doubt that the majority actually believes any such action by the Commission could be upheld. My broader concern emanates from the words of limitation employed in Amendment 35, and, when enacted, its framer’s concern, I submit, had little to do with state-of-the-art fisheries management — not to say such an idea is neither important nor laudable. Undoubtedly, Ark. Const, amend. 35, § 8, gives the Commission the exclusive authority to issue licenses and permits and to regulate the limits and manner of taking game and fish in this state. Nonetheless, clear language is expressed in Amendment 35 that places a proscription on the Commission in its regulation of game and fish and furbearing animals. That language provides: The Commission shall have the exclusive power and authority ... to regulate bag limits and the manner of taking game and fish . . . and shall have the authority to divide the state into zones and regulate seasons and manner of taking game and fish and furbearing animals therein, and fix penalties for violation. No rule or regulations shall apply to less than a complete zone, except temporarily in case of extreme emergency. (Emphasis supplied.) In reading the foregoing, I am of the opinion that the framer’s mandate meant the Commission must “divide the state into zones” for regulation purposes so as to avoid any possible arbitrary or capricious selection of a given area or county in the state in order to treat or regulate it differently than other closeby or similar areas in the state. Such interpretation, I think, is clearly borne out by the amendment’s proscription that the Commission shall not apply any rule or regulation “to less than a complete zone, except temporarily in case of extreme emergency.” In view of the foregoing words of limitation, I ask, how can one avoid what appears to be a clear admonition against “spot-regulation”, i.e., applying a regulation to less than a zone? The answer, of course, is how it was done in this case — instead of “dividing the state into zones,” make each of the rivers, lakes, streams and other water bodies in the state a zone unto itself. Since we have now given credence to the Commission’s labeling water bodies, zones, and equating that with “dividing the state into zones,” this same theory would necessarily apply to the Commission’s power to regulate game and furbearing animals. Thus, so long as the Commission could offer some rationale for its action, it can now label hundreds — maybe thousands — of land areas in the state a zone. In the instant case, the Commission’s action was justified as being the “state of the art” in fisheries management. As I have already said, we all are for “state of the art” fish and game management but that is a matter which is separate and apart from the clear dictates found in Amendment 35. As the appellant points out, the framers were wary of granting any power to single out landowners or limit areas and apply restrictions not generally shared. That same philosophy is embedded in Amendment 14 to the Arkansas Constitution, prohibiting special and local legislation. See Arkansas Game & Fish Commission v. Clark, 192 Ark. 840, 925 S.W.2d 699 (1936) (wherein the court held invalid as special legislation the Commission’s attempt to enforce deer hunting regulations applicable only to Grant County). My decision to disagree with the majority has been a difficult one, primarily, I think, because I understand how fish and game management has changed over the past forty-two years, since Amendment 35 was approved by the people of the state. Nevertheless, that is not the legal issue posed here and I have a difficult time in reading the express language used in Amendment 35 to say it was a consideration when it was passed and is a controlling consideration now. Therefore, I respectfully dissent. Hickman, J., joins in this dissent.